         Case 1:19-cv-07800-MKV Document 108 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 ADYB ENGINEERED FOR LIFE, INC.,
                                                              1:19-cv-07800 (MKV)(JLC)
                             Plaintiffs,
                                                                      USDC SDNY
                   v.                                                 DOCUMENT
                                                                      ELECTRONICALLY FILED
 EDAN ADMINISTRATION SERVICES LTD. and                                DOC #:
 POM ADVANCED ARMOR SOLUTIONS LLC,                                    DATE FILED: 6/8/2020


                             Defendants.



                        XXXXXXXX
                        PROPOSED ORDER AMENDING CAPTION

Pursuant to the Parties’ agreement at the April 21, 2020 status conference, the caption in this
action is hereby amended to:


 ADYB ENGINEERED FOR LIFE, INC.,
                                                              1:19-cv-07800 (MKV)(JLC)
                             Plaintiffs,

                   v.

 EDAN ADMINISTRATION SERVICES (IRELAND)
 LTD. (aka EDAN ADMINISTRATION SERVICES
 LTD.) and POM ADVANCED ARMOR SOLUTIONS
 LLC,


                             Defendants.




                                                             _____________________________
Dated: June 8, 2020                                          Hon. Mary Kay Vyskocil
New York, New York                                           United States District Judge
